BY-LAWS

--------------------------------------------------------------------------------

 OF

--------------------------------------------------------------------------------

 
HEMCURE, INC.
 

--------------------------------------------------------------------------------

ARTICLE I

--------------------------------------------------------------------------------

  Offices

--------------------------------------------------------------------------------

 




Section 1. Principal executive office. The principal executive office of the
corporation may be at any such location as the board of directors may from time
to time determine or the business of the corporation may require.


Section 2. Registered Office. The location and address of the registered office
of the corporation is 500 IDS Center 80 South Eighth Street, Minneapolis,
Minnesota. The registered office need not be identical with the principal
executive office of the corporation and may be changed from time to time by the
Board of Directors.


Section 3. Other Offices. The corporation may have other offices at such places
within and without the State of Minnesota as the Board of Directors may from
time to time determine.


ARTICLE II

--------------------------------------------------------------------------------

 
Meetings of Shareholders

--------------------------------------------------------------------------------

 


Section 1. Place of Meeting. All meetings of the shareholders shall be held at a
location designated by the Board of Directors in the notice of meeting. Any
regular or special meeting of the shareholders of the corporation called by or
held pursuant to a written demand of shareholders shall be held in the county
where the principal executive office is located.


Section 2. Regular Meetings. Regular meetings of the shareholders of this
corporation may be held at the discretion of the Board of Directors on an annual
or less frequent periodic basis on such date and at such time and place as maybe
designated by the Board of Directors in the notice of meeting. At regular
meetings the shareholders shall elect a Board of Directors and transact such
other business as may be appropriate for action by shareholders. If a regular
meeting of shareholders has not been held for a period of fifteen (15) months,
one or more shareholders entitled to vote may call a regular meeting of
shareholders by delivering to the President or Treasurer a written demand for a
regular meeting. Within thirty (30) days after the receipt of such written
demand by the President or Treasurer, the Board of Directors shall cause a
regular meeting of shareholders to be called and held on notice no later than
ninety (90) days after the receipt of written demand, all at the expense of the
corporation.



--------------------------------------------------------------------------------


Section 3. Special Meetings. Special meetings of the shareholders, for any
purpose or purposes appropriate for action by shareholders, may be called by the
President, by the Vice-President in the absence of the president, by the
Treasurer, or by the Board of Directors or any two or more members thereof. Such
meeting shall be held on such date and at such time and place as shall be fixed
by the person or persons calling the meeting and designated in the notice of
meeting. Special meetings may also be called by one or more shareholders holding
not less than ten percent (10%) of the voting power of all shares of the
corporation entitled to vote by delivering to the President or Treasurer a
written demand for a special meeting, which demand shall contain the purposes of
the meeting. Within thirty (30) days after the receipt of a written demand for a
special meeting of shareholders by the President or Treasurer, the Board of
Directors shall cause a special meeting of shareholders to be called and held on
notice no later than ninety (90) days after the receipt of such written demand,
all at the expense of the corporation. Business transacted at any special
meeting of shareholders shall be limited to the purpose or purposes stated in
the notice of meeting. Any business transacted at any special meeting of
shareholders that is not included among the stated purposes of such meeting
shall be voidable by or on behalf of the corporation unless all of the
shareholders have waived notice of the meeting.


Section 4. Notice of Meetings. Except where a meeting of shareholders is an
adjourned meeting and the date, time, and place of such meeting were announced
at the time of adjournment, notice of all meetings of shareholders stating the
date, time, and place thereof, and any other information required by law or
desired by the Board of Directors or by such other person or persons calling the
meeting, and in the case of special meetings, the purpose thereof, shall be
given to each shareholder of record entitled to vote at such meeting not less
than ten (10) nor more than fifty (50) days prior to the date of such meeting.
 
Notices of meeting shall be given to each shareholder entitled thereto by oral
communication, by mailing a copy thereof to such shareholder at an address he
has designated or to the last known address of such shareholder, by handing a
copy thereof to such shareholder, or by any other delivery that conforms to law.
Notice by mail shall be deemed given when deposited in the United States mail
with sufficient postage affixed.


Any shareholder may waive notice of any meeting of shareholders. Waiver of
notice shall be effective whether given before, at, or after the meeting and
whether given orally, in writing, or by attendance. Attendance by a shareholder
at a meeting is a waiver of notice of that meeting, except where that
shareholder objects at the beginning of the meeting to the transaction of
business because the meeting is not lawfully called or convened and does not
participate thereafter in the meeting, or objects before a vote on an item of
business because the item may not lawfully be considered at that meeting and
does not participate in the consideration of that item at the meeting.


Section 5. Record Date. For the purpose of determining shareholders entitled to
notice of and to vote at any meeting of shareholders or any adjournment thereof,
or shareholders entitled to receive payment of any dividend, or in order to make
a determination of shareholders for any other proper purpose, the Board of
Directors of the corporation may, but need not, fix a date as the record date
for any such determination of shareholders, which record date, however, shall in
no event be less than ten (10) or more than fifty (50) days prior to any such
intended action or meeting.


2

--------------------------------------------------------------------------------


Section 6. Quorum. The holders of a majority of the voting power of all shares
of the corporation entitled to vote at a meeting shall constitute a quorum at a
meeting of shareholders for the purpose of taking any action other than
adjourning such meeting. If the holders of a majority of the voting power of all
shares are not represented at a meeting, the shareholders present in person or
by proxy shall constitute a quorum for the sole purpose of adjourning such
meeting, and the holders of a majority of the share so represented may adjourn
the meeting to such date, time, and place as they shall announce at the time of
adjournment. Any business may be transacted at the meeting held pursuant to such
an adjournment and at which a quorum shall be represented, which might have been
transacted at the adjourned meeting. If a quorum is present when a duly called
or held meeting is convened, the shareholders present may continue to transact
business until adjournment, even though the withdrawal of a number of
shareholders originally represented leaves less than the number otherwise
required for a quorum.


Section 7. Voting and Proxies. At each meeting of the shareholders every
shareholder shall be entitled to one vote in person or by proxy for each share
of capital stock held by such shareholder. No appointment of a proxy shall be
valid for any purpose more than eleven (11) months after the date of its
execution, unless a longer period is expressly provided in the appointment.
Every appointment of a proxy shall be in writing (which shall include
telegraphing, cabling, or telephotographic transmission), and shall be filed
with the Secretary of the corporation before or at the meeting at which the
appointment is to be effective. An appointment of a proxy for shares held
jointly by two or more shareholders shall be valid if signed by any one of them,
unless the Secretary of the corporation receives from any one of such
shareholders written notice either denying the authority of that person to
appoint a proxy or appointing a different proxy. All questions regarding the
qualification of voters, the validity of appointments of proxies, and the
acceptance or rejection of votes shall be decided by the presiding officer of
the meeting. The shareholders shall take action by the affirmative vote of the
holders of a majority of the voting power of the shares present, in person or
represented by proxy, and entitled to vote, except where a different vote is
required by law, the Articles or Incorporation, or these By-Laws.
 
Section 8. Action without Meeting by Shareholders. Any action required or
permitted to be taken at a meeting of the shareholders may be taken without a
meeting by written action signed by all of the shareholders entitled to vote on
such action. Such written action shall be effective when signed by all of the
shareholders entitle to vote thereon or at such different effective time as is
provided in the written action.


3

--------------------------------------------------------------------------------


ARTICLE III

--------------------------------------------------------------------------------

 
Directors

--------------------------------------------------------------------------------



Section 1. General Powers. The business and affairs of the corporation shall be
managed by or under the direction of its Board of Directors. The directors may
exercise all such powers and do all such things as may be exercised or done by
the corporation, subject to the provisions of applicable law, the Articles of
Incorporation, and these By-Laws.


Section 2. Number, Tenure, and Qualification. The number of directors which
shall constitute the whole Board of Directors shall be fixed from time to time
by resolution of the shareholders, subject to increase by resolution of the
Board of Directors. In the event that the shareholders fail to fix the number of
directors, the number of directors shall be the number provided for in the
Articles of Incorporation, subject to increase by resolution of the Board of
Directors. No decrease in the number of directors pursuant to this section shall
effect the removal of any director then in office except upon compliance with
the provisions of Section 7 of this Article. Each director shall be elected at a
regular meeting of shareholders, except as provided in Sections 6 and 7 of this
Article, and shall hold office until the next regular meeting of shareholders
and thereafter until his successor is duly elected and qualified, unless a prior
vacancy shall occur by reason of his death, resignation, or removal from office.
Directors shall be natural persons but need not be shareholders.


Section 3. Meetings. Meetings of the Board of Directors shall be held
immediately after, and at the same place as, regular meetings of shareholders.
Other meetings of the Board of Directors may be held at such times and places as
shall from time to time be determined by the Board of Directors. Meetings of the
Board of Directors also may be called by the President, by the Vice President in
the absence of the President, or by any director, in which case the person or
persons calling such meeting may fix the date, time, and place thereof, and
shall cause notice of meeting to be given.


Section 4. Notice of Meetings. If the date, time, and place of a meeting of the
Board of Directors has been announced at a previous meeting, no notice is
required. In all other cases three (3) days' notice of meetings of the Board of
Directors, stating the date and time thereof and any other information required
by law or desired by the person or persons calling such meeting, shall be given
to each director. If notice of meeting is required, and such notice does not
state the place of the meeting, such meeting shall be held at the principal
executive office of the corporation. Notice of meetings of the Board of
Directors shall be given to directors in the manner provided in these By-Laws
for giving notice to shareholders of meetings of shareholders.


Any director may waive notice of any meeting. A waiver of notice by a director
is effective whether given before, at, or after the meeting, and whether given
orally, in writing, or by attendance. The attendance of a director at any
meeting shall constitute a waiver of notice of such meeting, unless such
director objects at the beginning of the meeting to the transaction of business
on grounds that the meeting is not lawfully called or convened and does not
participate thereafter in the meeting.


4

--------------------------------------------------------------------------------


Section 5. Quorum and Voting. A majority of the directors currently holding
office shall constitute a quorum for the transaction of business at any meeting
of the Board of Directors. In the absence of a quorum, a majority of the
directors present may adjourn the meeting from time to time until a quorum is
present. If a quorum is present when a duly called or held meeting is convened,
the directors present may continue to transact business until adjournment, even
though the withdrawal of a number of directors originally present leaves less
than the number otherwise required for a quorum.


The Board of Directors shall take action by the affirmative vote of a majority
of the directors present at any duly held meeting, except as to any question
upon which any different vote is required by law, the Articles of Incorporation,
or these By-Laws. A director may give advance written consent or objection to a
proposal to be acted upon at a meeting of the Board of Directors. If the
proposal acted on at the meeting is substantially the same or has substantially
the same effect as the proposal to which the director has consented or objected,
such consent or objection shall be counted as a vote for or against the proposal
and shall be recorded in the minutes of the meeting. Such consent or objection
shall not be considered in determining the existence of a quorum.


Section 6. Vacancies and Newly Created Directorships. Any vacancy occurring in
the Board of Directors may be filled by the affirmative vote of a majority of
the directors remaining in office, even though said remaining directors are less
than a quorum. Any newly created directorship resulting from an increase in the
authorized number of directors by action of the Board of Directors may be filled
by a majority vote of the directors serving at the time of such increase. Any
vacancy or newly created directorship may be filled by resolution of the
shareholders. Unless a prior vacancy occurs by reason of death, resignation, or
removal from office, any director so elected shall hold office until the next
regular meeting of shareholders and until his successor is duly elected and
qualified.


Section 7. Removal of Directors. The entire Board of Directors or any director
or directors may removed from office, with or without cause, at any special
meeting of the shareholders, duly called for that purpose as provided in these
By-Laws, by a vote of the shareholders holding a majority of the shares entitled
to vote at an election of directors; provided, unless the entire Board is
removed simultaneously, a director shall not be removed from the Board if there
are votes cast against removal of the director in proportion of the voting power
sufficient to elect the director at an election of the entire Board under
cumulative voting. At such meeting, without further notice, the shareholders may
fill any vacancy or vacancies created by such removal as provided in Section 6
of this Article. Any such vacancy not so filled may be filled by the directors
as provided in Section 6 of this Article. Any director named by the Board of
Directors to fill a vacancy may be removed at any time, with or without cause,
by an affirmative vote of a majority of the remaining directors serving at the
time of such removal, even though said remaining directors be less than a
quorum, if the shareholders have not elected directors in the interval between
the appointment to fill the vacancy and the time of removal.


5

--------------------------------------------------------------------------------


Section 8. Committees. The Board of Directors, by a resolution approved by the
affirmative vote of a majority of the directors then holding office, may
establish one or more committees of one or more persons having the authority of
the Board of Directors in the management of the business of the corporation to
the extent provided in such resolution. Such committees, however, shall at all
times be subject to the direction and control of the Board of Directors.


Committee members need not be directors and shall be appointed by the
affirmative vote of a majority of the directors and shall be appointed by the
affirmative vote of a majority of the directors present. A majority of the
members of any committee shall constitute a quorum for the transaction of
business at a meeting of any such committee. In other matters of procedure the
provisions of these By-Laws shall apply to committees and the members thereof to
the same extent they apply to the Board of Directors and directors, including,
without limitation, the provisions with respect to meetings and notice thereof,
absent members, written actions, and valid acts. Each committee shall keep
regular minutes of its proceedings and report the same to the Board of
Directors.


Section 9. Action in Writing. Any action required or permitted to be taken at a
meeting of the Board of Directors or of a lawfully constituted committee thereof
may be taken by written action signed by all of the directors then in office or
by all of the members of such committee, as the case may be. If the action does
not require shareholder approval, such action shall be effective if signed by
the number of directors or members of such committee that would be required to
take the same action at a meeting at which all directors or committee members
were present. If any written action is taken by less than all directors, all
directors shall be notified immediately of its text and effective date. The
failure to provide such notice, however, shall not invalidate such written
action.


Section 10. Meeting by Means of Electronic Communication. Members of the Board
of Directors of the corporation, or any committee designated by such Board, may
participate in a meeting of such Board or committee by means of conference
telephone or similar means of communication by which all persons participating
in the meeting can simultaneously hear each other, and participation in a
meeting pursuant to this section shall constitute presence in person at such
meeting.


6

--------------------------------------------------------------------------------


ARTICLE IV

--------------------------------------------------------------------------------

 
Officers

--------------------------------------------------------------------------------

 

Section 1. Number and Qualification. The officers of the corporation shall be
elected by the Board of Directors and shall include a President, a Secretary,
and a Treasurer. The Board of Directors may also appoint one or more
Vice-Presidents or such other officers and assistant officers as it may deem
necessary. Except as provided in these By-Laws, the Board of Directors shall fix
the powers, duties, and compensation of all officers. Officers may, but need
not, be directors of the corporation. Any number of offices may be held by the
same person.


Section 2. Term of Office. An officer shall hold office until his successor
shall have been duly elected, unless prior thereto he shall have resigned or
been removed from office as hereinafter provided.


Section 3. Removal and Vacancies. Any officer or agent elected or appointed by
the Board of Directors shall hold office at the pleasure of the Board of
Directors and may be removed, with or without cause, at any time by the vote of
a majority of the Board of Directors. Any vacancy in an office of the
corporation shall be filled by the Board of Directors.


Section 4. President. The President shall be the chief executive officer of the
corporation, shall preside at all meetings of the shareholders and the Board of
Directors when present, shall have general and active management of the business
of the corporation, and shall see that all orders and resolutions of the Board
of Directors are carried into effect. He shall have the general powers and
duties usually vested in the office of the President and shall have such other
powers and perform such other duties as the Board of Directors may from time to
time prescribe.


Section 5. Vice Presidents. The Vice President, if any, or Vice Presidents in
case there be more than one, shall have such powers and perform such duties as
the President or the Board of Directors may from time to time prescribe. In the
absence of the President or in the event of his death, inability, or refusal to
act, the Vice President, or in the event there be more than one Vice President,
the Vice Presidents in the order designated by the Board of Directors, or, in
the absence of any designation, in the order of their election, shall perform
the duties of the President, and, when so acting, shall have all the powers of
and be subject to all of the restrictions upon the President.


Section 6. Secretary. The Secretary shall attend all meetings of the Board of
Directors and of the shareholders and shall maintain records of, and whenever
necessary, certify all proceedings of the Board of Directors and of the
shareholders. He shall keep the stock books of the corporation, and, when so
directed by the Board of Directors or other person or persons authorized to call
such meetings, shall give or cause to be given notice of meetings of the
shareholders and of meetings of the Board of Directors. He shall also perform
such other duties and have such other powers as the President or the Board of
Directors may from time to time prescribe.


7

--------------------------------------------------------------------------------


Section 7. Treasurer. The Treasurer shall be the chief financial officer of the
corporation. He shall have the care and custody of the corporate funds and
securities of the corporation and shall disburse the funds of the corporation as
may be ordered from time to time by the President or the Board of Directors. He
shall keep full and accurate financial records for the corporation and shall
have such other powers and perform such other duties as the President or the
Board of Directors may from time to time prescribe.


Section 8. Other Officers. The Assistant Secretaries and Assistant Treasurers in
the order of their seniority, unless otherwise determined by the Board of
Directors, shall, in the absence or disability of the Secretary or Treasurer,
perform the duties and exercise the powers of the Secretary and Treasurer
respectively. Such Assistant Secretaries and Assistant Treasurers shall have
such other powers and perform such other duties as the President or the Board of
Directors may from time to time prescribe. Any other officers appointed by the
Board of Directors shall hold office at the pleasure of the Board of Directors
and shall have such powers, perform such duties, and be responsible to such
other officers as the Board of Directors may from time to time prescribe.


ARTICLE V

--------------------------------------------------------------------------------

 
Certificates and Ownership of Shares

--------------------------------------------------------------------------------

 
Section 1. Certificates. All shares of the corporation shall be represented by
certificates. Each certificate shall contain on its face (a) the name of the
corporation, (b) a statement that the corporation is incorporated under the laws
of the State of Minnesota, (c) the name of the person to whom it is issued, and
(d) the number and class of shares, and the designation of the series, if any,
that the certificate represents. Certificates shall also contain any other
information required by law or desired by the Board of Directors, and shall be
in such form as shall be determined by the Board of Director. Such certificates
shall be signed by the President, a Vice President, the Secretary, or an
Assistant Secretary. If a certificate is signed (1) by a transfer agent or an
assistant transfer agent or (2) by a transfer clerk acting on behalf of the
corporation and a registrar, the signature of any such President, Vice
President, Secretary, or Assistant Secretary may be a facsimile. If a person
signs or has a facsimile signature placed upon a certificate while an officer,
transfer agent, or registrar of a corporation, the certificate may be issued by
the corporation, even if the person has ceased to have that capacity before the
certificate is issued, with the same effect as if the person had that capacity
at the date of its issue. All certificates for shares shall be consecutively
numbered or otherwise identified. The name and address of the person to whom the
shares represented thereby are issued with the number of shares and date of
issue shall be entered on the stock transfer books of the corporation. All
certificates surrendered to the corporation or the transfer agent for transfer
shall be cancelled and no new certificate shall be issued until the former
certificate for a like number of share shall have been surrendered and
cancelled, except that in case of a lost, destroyed, or mutilated certificate, a
new one may be issued therefore upon such terms and indemnity to the corporation
as the Board of Directors may prescribe.


8

--------------------------------------------------------------------------------


Section 2. Transfer of Shares. Transfer of shares of the corporation shall be
amended only on the stock transfer books of the corporation by the holder of
record thereof or by his legal representative who shall furnish proper evidence
of authority to transfer, or by his attorney thereunto authorized by power of
attorney duly executed and filed with the Secretary of the corporation, and on
surrender of such shares to the corporation or the transfer agent of the
corporation.


Section 3. Ownership. Except as otherwise provided in this Section, the person
in whose name shares stand on the books of the corporation shall be deemed by
the corporation to be the owner thereof for all purposes. The Board of
Directors, however, by a resolution approved by the affirmative vote of a
majority of directors then in office, may establish a procedure whereby a
shareholder may certify in writing to the corporation that all or a portion of
the shares registered in the name of the shareholder are held for the account of
one or more beneficial owners. Upon receipt by the corporation of the writing,
the persons specified as beneficial owners, rather than the actual shareholder,
shall be deemed the shareholders for such purposes as are permitted by the
resolution of the Board of Directors and are specified in the writing.


ARTICLE VI

--------------------------------------------------------------------------------

 
Contracts, Loans, Checks, and Deposits

--------------------------------------------------------------------------------

 

Section 1. Contracts. The Board of Directors may authorize such officers or
agent as they shall designate to enter into contracts or execute and deliver
instruments in the name of and on behalf of the corporation, and such authority
may be general or confined to specific instances.


Section 2. Loans. The corporation shall not lend money to, guarantee the
obligation of, become a surety for, or otherwise financially assist any person
unless the transaction, or class of transactions to which the transaction
belongs, has been approved by the affirmative vote of a majority of directors
present, and (a) is in the usual and regular course of business of the
corporation, (b) is with, or for the benefit of, a related corporation, an
organization in which the corporation has a financial interest, an organization
with which the corporation has a business relationship, or an organization to
which the corporation has the power to make donations, (c) is with, or for the
benefit of, an officer or other employee of the corporation or a subsidiary,
including an officer or employee who is a director of the corporation or a
subsidiary, and may reasonably be expected, in the judgment of the Board of
Directors, to benefit the corporation, or (d) has been approved by the
affirmative vote of the holders of two-thirds of the outstanding shares,
including both voting and nonvoting shares.


9

--------------------------------------------------------------------------------


Section 3. Checks, Drafts, etc. All checks, drafts or other orders for the
payment of money, notes, or other evidences of indebtedness issued in the name
of the corporation shall be signed by such officers or agents of the
corporations shall be designated and in such manner as shall be determined from
time to time by resolution of the Board of Directors.


Section 4. Deposits. All funds of the corporation not otherwise employed shall
be deposited from time to time to the credit of the corporation in such banks or
other financial institutions as the Board of Directors may select.


ARTICLE VII

--------------------------------------------------------------------------------

 
Miscellaneous

--------------------------------------------------------------------------------

 

Section 1. Dividends. The Board of Directors may from time to time declare, and
the corporation may pay, dividends on its outstanding shares in the manner and
upon the terms and conditions provided by law.


Section 2. Indemnification. The corporation shall indemnify a person made or
threatened to be made a party to a proceeding by reason of the former or present
official capacity (as defined in Section 302A.521 of the Minnesota Business
Corporation Act) of the person to the full extent permitted by the laws of the
State of Minnesota, except that it shall not indemnify an agent of the
corporation unless authorized by a majority of the Board of Directors.


Section 3. Reserves. There may be set aside out of any funds of the corporation
available for dividends such sum or sums as the directors from time to time, in
their absolute discretion, deem proper as a reserve or reserves to meet
contingencies, or for equalizing dividends, or for repairing or maintaining any
property of the corporation, or for the purchase of additional property, or for
such other purpose as the directors shall deem to be consistent with the
interests of the corporation, and the directors may modify or abolish any such
reserve.


Section 4. Fiscal Year. The fiscal year of the corporation shall be such
twelve-month period as may be set by a resolution of the Board of Directors,
provided, however, that the first fiscal year of the corporation may be a
shorter period if permitted by law and set by a resolution of the Board of
Directors.


Section 5. Amendments. Except as limited by the Articles of Incorporation, these
By-Laws may be altered or amended by the Board of Directors at any meeting of
directors to the full extent permitted by law, subject, however, to the power of
the shareholders of this corporation to alter or repeal such By-Laws.
 
 
10

--------------------------------------------------------------------------------

